DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-36 (Renumbered Claims 1-16) are allowed.

Terminal Disclaimer
       The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on patent application 15259490 (now U.S. Patent No. 10,623,496) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Steven Jensen (Reg. No. 42,693) on December 16, 2021.
The application has been amended as follows (see claim(s) with “currently amended” prefix below): 
Claims 1-20 (canceled)
Claim 21 (currently amended):  A first switch in an Ethernet-based vehicle network, the first switch comprising:
a physical layer processor;
a controller processor; and
a memory storing at least one instruction executable by the physical layer processor and the controller processor,
wherein the at least one instruction is executed to:
transmit a first frame requesting state information of a physical layer processor of a second switch to [[a]] the second switch physically connected to the first switch; 
receive a second frame including the state information indicating whether [[a]] the physical layer processor included in the second switch is in a normal state or a fault state from the second switch;
receive a third frame including the state information indicating whether a physical layer processor included in each of end nodes physically connected to the second switch is in the normal state or the fault state from the second switch; and
when the physical layer processor included in the second switch is in the normal state, the physical layer processor included in one or more end nodes among the end nodes is in the normal state, and the physical layer processor included in remaining end nodes among the end nodes is in the fault state, set a communication path between the first switch, the second switch, and the one or more end nodes except for the remaining end nodes operating in the fault state.

Claim 22 (currently amended):  The first switch according to claim 21, wherein the state information further indicates at least one of signal to noise ratio (SNR) information and path loss information of the physical layer processor of the second switch.

Claim 23 (previously presented):  The first switch according to claim 21, wherein the first frame includes transmission power information of the first frame.

Claim 24 (previously presented):  The first switch according to claim 21, wherein the first frame is transmitted in a broadcast manner.

Claim 25 (currently amended):  The first switch according to claim 21, wherein the third frame further includes at least one of SNR information and path loss information of the physical layer processor of the second switch, and the SNR information and the path loss information are measured based on the first frame.

Claim 26 (previously presented):  The first switch according to claim 21, wherein the third frame further includes transmission power information of the third frame.

Claim 27 (previously presented):  The first switch according to claim 21, wherein each of the first frame, the second frame, and the third frame is generated based on an Ethernet protocol.
 
Claim 28 (currently amended):  The first switch according to claim 21, wherein the at least one instruction is further executed to transmit a fourth frame including the state information of the physical layer processor of the second switch to an on-board diagnostic (OBD) device.

Claim 29 (currently amended):  The first switch according to claim 21, wherein the at least one instruction is further executed to transmit a fourth frame including information of the physical layer processor of the second switch which is in the fault state to an OBD device.

Claim 30 (currently amended):  A first switch in an Ethernet-based vehicle network, the first switch comprising:
a physical layer processor;
a controller processor; and
a memory storing at least one instruction executable by the physical layer processor and the controller processor,
wherein the at least one instruction is executed to:
receive a first frame requesting state information of a physical layer processor of a second switch from [[a]] the second switch physically connected to the first switch;
transmit the first frame to end nodes physically connected to the first switch;
receive a second frame in response to the first frame from the end nodes;
determine whether a physical layer processor included in each of the end nodes is in a normal state or a fault state based on the second frame;
when a physical layer processor included in one or more end nodes among the end nodes is in the normal state and a physical layer processor included in remaining end nodes among the end nodes is in the fault state, transmit third frame including information of the one or more end nodes except for the remaining end nodes among the end nodes to the second switch; and
perform communications through a communication path between the first switch, the second switch, and the one or more end nodes except for the remaining end nodes operating in the fault state.

Claim 31 (currently amended):  The first switch according to claim 30, wherein the state information further includes at least one of signal to noise ratio (SNR) information and path loss information of the physical layer processor of the second switch.

Claim 32 (currently amended):  The first switch according to claim 31, wherein the state information further includes the SNR information, and the physical layer processor of the second switch is determined to be in the normal state when a SNR indicated by the SNR information is more than a minimum SNR required for quality of service (QoS).

Claim 33 (previously presented):  The first switch according to claim 30, wherein the first frame further includes transmission power information of the first frame.

Claim 34 (currently amended):  The first switch according to claim 31, wherein the state information includes the path loss information, and the physical layer processor of the second switch is determined to be in the normal state when a path loss indicated by the path loss information is less than a maximum path loss required for quality of service (QoS).

Claim 35 (previously presented):  The first switch according to claim 30, wherein the second frame further includes transmission power information of the second frame.

Claim 36 (previously presented):  The first switch according to claim 30, wherein each of the first frame, the second frame, and the third frame is generated based on an Ethernet protocol.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving an operational method for Ethernet-based switches within a vehicle network.  A switch requests, from a second switch, operational status of connected end devices physically connected to the second switch.  The second switch sends back information about the connected end devices: which ones are operating normally, and which ones are not. The first switch uses the above provided information to set up communication path to the operational end devices through the second switch.
The closest prior art of record are Dai et.al. (2019/0020985) and Addepalli et.al. (2014/0215491).  Dai teaches interconnection and communication of on-board units within and between vehicles, which can be based on Ethernet.  On the other hand, Addepalli teaches about interconnected switches with attached sensors (end nodes).  However, neither Dai nor Addepalli, alone or in combination, teach about in-vehicle switches exchanging information about operational states of the connected end nodes, and differentiating between end nodes operating in normal state versus end nodes in fault state, and subsequently forming communication path between the intervening switches and the end nodes operating in normal state.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416            

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416